Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 1 of 9
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 23, 2019
                                                                David J. Bradley, Clerk
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 2 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 3 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 4 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 5 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 6 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 7 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 8 of 9
Case 4:13-cv-01393 Document 194 Filed in TXSD on 01/22/19 Page 9 of 9
